t c memo united_states tax_court william and arlene g kingston petitioners v commissioner of internal revenue respondent docket no filed date william and arlene g kingston pro_se elizabeth flores for respondent memorandum opinion wells judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge this case is before the court on petitioners' motion for administrative and litigation cost sec_2 pursuant to sec_7430 and rule neither party requested a hearing and the court concludes that a hearing is not necessary for the proper disposition of this motion rule a accordingly the court disposes of this motion on the basis of the parties' submissions and the record in the instant case as a whole the court incorporates herein by reference those portions of the opinion on the merits in this case set forth in kingston v commissioner tcmemo_1997_512 that are relevant to the disposition of this motion background on date the court issued its opinion on the substantive issues in this case the primary issue was whether petitioner husband was protected from loss within the meaning of sec_465 with regard to his investment in a partnership known as hambrose leasing the partnership the court held that petitioner husband was not protected from loss within the meaning of sec_465 with respect to although petitioners' motion is styled petitioners motion for award of reasonable litigation cost the substance of the motion evidences an intent to move for administrative costs as well as litigation costs the court therefore considers the motion accordingly this investment and thus petitioners were entitled to loss and investment_interest expense deductions claimed on their and federal_income_tax returns discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and a judgment may be awarded under sec_7430 if a taxpayer is the prevailing_party exhausted the administrative remedies available to the taxpayer within the internal_revenue_service irs and did not unreasonably protract the proceedings sec_7430 and b a taxpayer must satisfy each of these three requirements to be entitled to a judgment under sec_7430 respondent concedes that petitioners exhausted the administrative remedies available and did not unreasonably protract the proceedings therefore the court is left to decide whether petitioners were the prevailing_party to qualify as the prevailing_party the taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer this requirement does not apply to an award for reasonable administrative costs sec_7430 in relevant part the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 amended sec_7430 to place on the commissioner the burden of continued substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 respondent concedes that petitioners meet the second and third criteria listed above however respondent contends that the position taken in both the administrative and litigation aspects of the proceedings was substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir accordingly the issue is whether the position_of_the_united_states in the proceeding was not substantially justified gantner v commissioner f 2d pincite in deciding this issue the court must first identify the point at which the united_states is considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified the not substantially justified standard is applied as of the separate dates that respondent took a position in the administrative continued proving that the commissioner's position in the administrative_proceeding and the proceeding in this court was substantially justified however the provisions of tbor are effective only with respect to proceedings commenced after date the provisions of tbor do not apply to this case because petitioners filed their petition on date see 108_tc_430 proceeding and in the proceeding in this court sec_7430 and b han v commissioner tcmemo_1993_386 for purposes of the administrative_proceeding respondent took a position on date the date of the notices of deficiency sec_7430 for purposes of the proceeding in this court respondent took a position on date the date respondent filed the answer see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds and remanding tcmemo_1991_144 in this case respondent's position on each of these dates was the same more specifically respondent's position was that petitioner husband was protected from loss within the meaning of sec_465 with regard to his investment in the partnership and therefore petitioners were not entitled to loss and investment_interest expense deductions claimed on their and federal_income_tax returns whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedent sec_5 sec_7430 provides that the commissioner takes a position in an administrative_proceeding on the earlier of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals or the date of the notice_of_deficiency no notice of decision of the irs appeals_office was ever issued or received by petitioners before the date of the notices of deficiency therefore respondent is considered to have taken a position on the date the notices of deficiency were issued relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that respondent eventually loses or concedes a case does not establish an unreasonable position 92_tc_760 83_tc_822 vacated on other issues 787_f2d_637 d c cir the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 85_tc_927 petitioners have the burden of establishing that respondent's position was unreasonable rule e to show lack of substantial justification petitioners must demonstrate that the legal precedent does not substantially support respondent's position given the facts available to respondent 94_tc_685 petitioners argue that respondent's position was not reasonable as a matter of law or fact petitioners contend that respondent ignored the worst-case scenario test applied by the court_of_appeals for the sixth circuit in 949_f2d_841 6th cir affg tcmemo_1990_246 and 30_f3d_743 6th cir revg tcmemo_1992_311 in determining whether a taxpayer is protected from loss within the meaning of sec_465 petitioners contend further that respondent erroneously relied on the economic reality test applied by the majority of courts of appeals in determining whether a taxpayer is protected from loss under sec_465 petitioners argue that since the instant case is appealable to the court_of_appeals for the sixth circuit and the material facts of the substantive issues in the instant case parallel the facts in emershaw v commissioner supra and martuccio v commissioner in their motion petitioners do not distinguish between reasonableness as a matter of law or as a matter of fact therefore the court assumes that petitioners intended to dispute the reasonableness of respondent's position both in law and in fact consequently the court treats the two items in conjunction with one another as petitioners have done in their motion supra respondent's position was not supported by the relevant legal precedent based on the facts available to respondent respondent contends that respondent's position did not ignore the worst-case scenario standard but rather acknowledged that it would apply to the instant case respondent argues that the facts pertinent to the substantive issues in the instant case could be readily distinguished from the facts in emershaw v commissioner supra and martuccio v commissioner supra therefore respondent contends that respondent's position was substantially supported by legal precedent given the facts available to respondent and thus was reasonable as a matter of law and fact the court agrees that respondent acknowledged the worst- case scenario test should be applied to the facts of the instant case nevertheless respondent failed to sufficiently distinguish the facts of the instant case from those in emershaw v commissioner supra and martuccio v commissioner supra to show that the result reached in the instant case should be different from that in emershaw and martuccio in fact in the opinion on the merits herein this court found that the sale- in both 949_f2d_841 6th cir affg tcmemo_1990_246 and 30_f3d_743 6th cir revg tcmemo_1992_311 the court_of_appeals held that under the worst-case scenario test the taxpayers were not protected from loss within the meaning of sec_465 leaseback_transaction in the instant case was indistinguishable from the sale-leaseback transactions in emershaw v commissioner supra and martuccio v commissioner supra although respondent may have acknowledged the application of the worst-case scenario test respondent's position failed to properly apply that test to the facts of the instant case as clearly mandated by the legal precedent of emershaw v commissioner supra and martuccio v commissioner supra in cases with facts similar to those in the instant case and to those in emershaw v commissioner supra and martuccio v commissioner supra other courts of appeals have applied the economic reality test and have found that the taxpayers in those cases were protected from loss within the meaning of sec_465 it is the opinion of this court that although respondent acknowledged the application of the worst- case scenario test in the instant case the substance of respondent's position indicated that respondent was actually analyzing the facts of the instant case under the reasoning of the economic reality test this was in direct conflict with the legal precedent set by the court_of_appeals for the sixth circuit respondent was fully aware that where the court of this is readily apparent in respondent's trial memorandum and in respondent's posttrial briefs respondent argues that respondent's position was continued appeals to which appeal lies has already passed upon the issue before us efficient and harmonious judicial administration calls for us to follow the decision of that court 54_tc_742 affd 445_f2d_985 10th cir conclusion on this record the court concludes that respondent's position on the substantive issues in the instant case had no basis in fact or law at the time respondent issued the notices of deficiency or during the litigation of this casedollar_figure it follows that respondent's position was not substantially justified either when respondent issued the notices of deficiency or during the litigation herein accordingly the court holds that petitioners are entitled to an award for administrative and litigation costs under sec_7430 petitioners' motion therefore will be granted continued substantially justified because it was supported by hayes v commissioner tcmemo_1995_151 and 103_tc_120 affd without published opinion 77_f3d_497 11th cir respondent overlooks the fact that both of these cases applied the economic reality test rather than the worst-case scenario test and that neither case was appealable in the sixth circuit both emershaw v commissioner supra and martuccio v commissioner supra were decided by the court_of_appeals before respondent's issuance of the notices of deficiency since respondent concedes that the amount of administrative and litigation costs claimed by petitioners is reasonable it is not necessary for the court to decide the amount of petitioners' reasonable administrative and litigation costs the court holds that petitioners are entitled to reasonable administrative and litigation costs of dollar_figure as claimed in their motion additionally this court has recognized that 'so long as the government's position justifies recovery_of fees any reasonable fees to recover such fees are recoverable ' galedrige constr inc v commissioner tcmemo_1997_485 quoting huffman v commissioner f 2d pincite thus the court holds that the fees incurred by petitioners for their motion for administrative and litigation costs are recoverable an appropriate order and decision will be entered
